Exhibit 10.1

AMENDMENT NO. 2
TO
EXECUTIVE STOCKHOLDERS AGREEMENT

January 26, 2007

WHEREAS, Samsonite Corporation (the “Company”) has previously entered into the
Executive Stockholders Agreement (as amended, the “Agreement”), dated as of
September 25, 2003, and amended as of March 17, 2005, by and among the Company,
ACOF Management, L.P., Bain Capital (Europe) LLC, Ontario Teachers’ Pension Plan
Board and each of the persons listed on Schedule I to this Amendment No. 2 (the
“Executives”);

WHEREAS, the parties to the Agreement desire to make certain amendments to the
Agreement as further set forth herein;

NOW, THEREFORE, the Agreement is hereby amended as follows:

1.                                       Section 5(a) of the Agreement is
amended in its entirety to read as follows:


5.                                       PUT OPTION.


(A)                                  ELECTION.  IN THE EVENT THAT AN EXECUTIVE
IS NO LONGER EMPLOYED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES AND SUCH
EXECUTIVE WAS A GOOD LEAVER, SUCH EXECUTIVE AND/OR HIS PERMITTED TRANSFEREES MAY
ELECT DURING THE PERIOD BEGINNING ON THE THIRD ANNIVERSARY OF HIS TERMINATION
DATE AND ENDING 30 DAYS LATER TO GIVE NOTICE TO THE COMPANY (A “PUT NOTICE”),
SUBJECT TO THE LIMITATIONS, OF HIS ELECTION TO SELL TO THE COMPANY (AND, SUBJECT
TO THE LIMITATIONS, THE COMPANY SHALL BE REQUIRED TO PURCHASE) ALL OF SUCH
EXECUTIVE’S AND HIS PERMITTED TRANSFEREE’S (I) NEW PREFERRED SHARES HELD AS OF
THE DATE OF THE PUT NOTICE THAT EXECUTIVE ORIGINALLY ACQUIRED FROM CANADIAN
IMPERIAL HOLDINGS, INC. AND (II) SHARES OF COMMON STOCK ISSUED UPON CONVERSION
OF NEW PREFERRED SHARES ORIGINALLY ACQUIRED BY SUCH EXECUTIVE FROM CANADIAN
IMPERIAL HOLDINGS, INC. (SUCH SHARES, COLLECTIVELY, THE “PUT SHARES”) PURSUANT
TO THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 5 (THE “PUT OPTION”). 
UPON RECEIPT OF A PUT NOTICE, UNLESS THE LIMITATIONS SHALL APPLY, THE COMPANY
SHALL WITHIN 120 DAYS PURCHASE THE PUT SHARES DIRECTLY, OR DESIGNATE ONE OR MORE
THIRD PARTIES AS ITS PERMITTED ASSIGNEE TO PURCHASE SUCH PUT SHARES, FROM THE
EXECUTIVE AND HIS PERMITTED TRANSFEREES.  THE PURCHASE PRICE FOR SUCH PUT SHARES
SHALL BE THE FAIR MARKET VALUE OF SUCH PUT SHARES AT THE DATE OF DELIVERY OF THE
PUT NOTICE TO THE COMPANY.

2.                                       The definition of “Approved IPO” is
amended in its entirety to read as follows:

“Approved IPO” means the first firm commitment underwritten public offering
pursuant to a Registration Statement that became effective after the date hereof
covering a U.S. or non-U.S. offer and sale of Common Stock for the account of
the Company to the public, (A) the public offering price of which is not less
than

1


--------------------------------------------------------------------------------


(i) 225% of the then-applicable Conversion Price (as such term is defined in the
Certificate of Designation of the Powers, Preferences and Relative,
Participating, Optional and Other Special Rights of the New Preferred Shares) of
the New Preferred Shares, or (ii) in the case that no New Preferred Shares are
issued and outstanding at the time of the Approved IPO, $0.945, (B) will result
in net proceeds to the Company and/or its stockholders of not less than
$100 million and (C) would result in (1) a sale of not less than 17.5% of the
shares of Common Stock (determined on an as-converted basis) then outstanding or
(2) an issuance of newly issued shares of Common Stock that, together with the
sales of Common Stock by the New Investors in such public offering, would result
in the New Investors’ aggregate beneficial ownership, as a group, of the total
issued and outstanding shares of Common Stock (on an as-converted basis) being
reduced by not less than 17.5%.

Except as modified herein, the Agreement shall remain in full force and effect. 
This Amendment No. 2 to the Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the authorized representatives of the undersigned entities
set forth below, and the individuals set forth on Schedule I hereto, have set
their respective hands as of the date first set forth hereinabove.

SAMSONITE CORPORATION

 

ACOF MANAGEMENT L.P.

 

 

 

 

 

 

/s/ John B. Livingston

 

 

/s/ Antony P. Ressler

 

Name:

John B. Livingston

 

Name: Antony P. Ressler

Title:

Assistant Secretary

 

Title:

 

 

 

 

 

 

BAIN CAPITAL (EUROPE) LLC

 

ONTARIO TEACHERS’ PENSION PLAN BOARD  

 

 

 

 

 

 

/s/ Ferdinando Grimaldi

 

 

/s/ Lee Sienna

 

Name:

Ferdinando Grimaldi

 

Name: Lee Sienna

Title:

 

Title: VP

 

 

 

 

 

 

 

2


--------------------------------------------------------------------------------


SCHEDULE I
TO
AMENDMENT NO. 2
TO
EXECUTIVE STOCKHOLDERS AGREEMENT

/s/ Richard H. Wiley

 

 

/s/ Shashi Dash

 

Richard H. Wiley

 

 

Shashi Dash

 

 

 

 

 

 

 

 

 

 

 

/s/ Tom Korbas

 

 

/s/ Lynne Berard

 

Tom Korbas

 

 

Lynne Berard

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert Farone

 

 

/s/ Beppi Fremder

 

Robert Farone

 

 

Beppi Fremder

 

 

 

 

 

 

 

 

 

 

 

/s/ Marc Matton

 

 

/s/ Ramesh Tainwala

 

Marc Matton

 

 

Ramesh Tainwala

 

 

 

 

 

 

 

 

 

/s/ Arne Borrey

 

 

 

Arne Borrey

 

 

 

 

3


--------------------------------------------------------------------------------